DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, 14-17, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 18 have been amended to require specific materials for the BCL. The claims indicated above then restrict the magnetic property of the BCL. While Applicant has support for each of these features (material and magnetic property) independently, there is no indication in the originally filed specification or drawings that these particular materials were contemplated with these particular properties. For example, a possible combination is a BCL including hafnium that acts as an in-plane magnet. However, there is no indication in the specification as originally filed that this particular arrangement was conceived. As such, the claims are rejected for containing new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 11, 13, 15-16, 18, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. No. 2012/0280339 A1) in view of Guo (U.S. Pub. No. 2016/0315250 A1), Jeong (U.S. Pub. No. 2016/0163971 A1) and Nakayama et al. (U.S. Patent No. 8,169,817 B2).
Regarding claim 1, Zhang discloses an apparatus comprising:
a magnetic tunnel junction (MTJ) including:
	a free magnetic layer (FIG. 1: 22, see paragraph 0027);
	a fixed magnetic layer (FIG. 1: 18, see paragraph 0028); and
	a tunnel barrier between the free and fixed layers (FIG. 1: 20, see paragraph 0027), the tunnel barrier directly contacting a first side of the free layer (FIG. 1: 20 directly contacts bottom of 22);
a capping layer directly contacting a second side of the free magnetic layer (FIG. 1: 24, see paragraph 0027); and
a boron conduction layer over the capping layer (FIG. 1: 26, see paragraph 0027).
Zhang discloses the tunnel barrier is made "of material known for making tunnel layer," while also disclosing that the capping layer may be MgO (see FIG. 9: 216, paragraph 0060 and 
Guo discloses the tunnel barrier layer comprises MgO (FIG. 4A: 14, see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo, including the specific material of the tunnel barrier to the teachings of Zhang. The motivation to do so is that the combination yields the predictable results of allowing for the selection of known material based on its suitability for its intended use as a layer to absorb boron in a MRAM device. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Zhang, as modified by Guo such that the tunnel barrier layer comprises MgO, discloses the capping layer and the tunnel barrier layer have a same composition (as discussed above, Zhang teaches the capping layer as MgO).
Guo further discloses a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb boron during thermal anneal leading to better crystallinity and magnetic properties of the free layer (see paragraph 0048).
The combination is silent in regards to molybdenum.
Jeong discloses a boron-absorption layer comprising molybdenum, and further that the molybdenum material is responsible for such absorption (see paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jeong to the teachings of the combination such that the BAL comprises prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Applying the teachings of Guo and Jeong to the teachings of Zhang teaches the boron conduction layer positioned between the BAL and the capping layer, the BCL to separate the BAL and the capping layer by the fixed distance (FIG. 1: 26 separates capping layer 24 and upper layer 28, which, as modified by Guo represents the BAL).
The combination is silent in regards to a material including at least one of hafnium or ruthenium. However, Zhang discloses that layer 26 is formed of a material that is capable of forming an in-lane magnet (see paragraph 0036) and can be a combination of various metals and materials in an alloy (see paragraph 0048).
Nakayama discloses an alloy including Ru for creating an in-plane magnet (see col. 5, line 10-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Nakayama, including the specific material including Ru, to the teachings of Zhang such that the BCL includes Ru. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material to be used to create an in-plane magnet in an MTJ. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 3, the limitation "maintains a boron flow from the free magnetic layer to the boron absorption layer," refers to a function of the BCL rather than structurally limiting the layer. Applicant's specification appears to attribute this effect to the material of the layer. Because the material of Zhang is the same as those disclosed as suitable in Applicant’s specification, the layer of Zhang is also capable of performing the claimed function. As such, Zhang teaches the claim.
Regarding claim 4, Zhang, as previously modified by Guo, discloses the fixed distance between the BAL and the capping layer is between 10 and 100 Angstroms (see paragraph 0040; the "fixed distance" corresponds to the thickness of the BCL as the BAL is disposed directly above 26 within the combination).
The range disclosed by Zhang overlaps Applicants claims a range of 10 – 50 Angstroms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Zhang to arrive at the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Zhang discloses the BCL is magnetic (FIG. 1: 26, see paragraph 0048)
Regarding claim 7, Zhang disclose the BCL is an in-plane magnet (FIG. 1: 23, see paragraph 0036).
Regarding claim 11, Zhang discloses a method comprising fabricating an acoustic resonator structure, including:
forming a magnetic tunnel junction (MTJ) including a free magnetic layer (FIG. 1: 22, see paragraph 0027), a fixed magnetic layer (FIG. 1: 18, see paragraph 0028); and a tunnel barrier directly contacting a first side of the free layer (FIG. 1: 20, see paragraph 0027); 
forming a capping layer directly contacting a second side of the free magnetic layer (FIG. 1: 24, see paragraph 0027); and
forming a boron conduction layer on the capping layer (FIG. 1: 26, see paragraph 0029; Zhang discloses layer 26 as being many of the same materials set forth by Applicant for the BCL, see paragraph 0048; as such, 26 can be interpreted as a BCL under the broadest reasonable interpretation).

Guo discloses the tunnel barrier comprises MgO (FIG. 4A: 14, see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo, including the specific material of the tunnel barrier to the teachings of Zhang. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a tunneling insulation layer.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Zhang, as modified by Guo such that the tunnel barrier layer comprises MgO, discloses forming the capping layer and the tunnel barrier layer have a same composition (as discussed above, Zhang teaches the capping layer as MgO).
Guo further discloses forming a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb 
Zhang, as modified by Guo to include the BAL, discloses a boron conduction layer (BCL) positioned to separate the boron absorption layer and the capping layer (FIG. 1: 26, see paragraph 0029; Zhang discloses layer 26 as being many of the same materials set forth by Applicant for the BCL, see paragraph 0048; as such, 26 can be interpreted as a BCL under the broadest reasonable interpretation).
The combination is silent in regards to molybdenum.
Jeong discloses a boron-absorption layer comprising molybdenum, and further that the molybdenum material is responsible for such absorption (see paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jeong to the teachings of the combination such that the BAL comprises Mo. The motivation to do so is that the selection of a known material (Mo) based on its suitability for its intended use (to absorb boron in a MRAM device) supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Applying the teachings of Guo and Jeong to the teachings of Zhang teaches the boron conduction layer positioned between the BAL and the capping layer, the BCL to separate the BAL and the capping layer by the fixed distance (FIG. 1: 26 separates capping layer 24 and upper layer 28, which, as modified by Guo represents the BAL).
The combination is silent in regards to a material including at least one of hafnium or ruthenium. However, Zhang discloses that layer 26 is formed of a material that is capable of forming an in-lane magnet (see paragraph 0036) and can be a combination of various metals and materials in an alloy (see paragraph 0048).
Nakayama discloses an alloy including Ru for creating an in-plane magnet (see col. 5, line 10-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Nakayama, including the specific material prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 13, Zhang, as previously modified by Guo, discloses the fixed distance between the BAL and the capping layer is between 10 and 100 Angstroms (see paragraph 0040; the "fixed distance" corresponds to the thickness of the BCL as the BAL is disposed directly above 26 within the combination).
The range disclosed by Zhang overlaps Applicants claims a range of 10 – 50 Angstroms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Zhang to arrive at the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Zhang discloses the BCL is magnetic (FIG. 1: 26, see paragraph 0048)
Regarding claim 16, Zhang disclose the BCL is an in-plane magnet (FIG. 1: 23, see paragraph 0036).
Regarding claim 18, Zhang discloses a perpendicular spin transfer torque memory (pSTTM), comprising: 
a magnetic tunnel junction (MTJ) including:
a free magnetic layer (FIG. 1: 22, see paragraph 0027);
	a fixed magnetic layer (FIG. 1: 18, see paragraph 0028); and

a capping layer directly contacting a second side of the free magnetic layer (FIG. 1: 24, see paragraph 0027); and
a boron conduction layer over the capping layer (FIG. 1: 26, see paragraph 0027).
Zhang discloses the tunnel barrier is made "of material known for making tunnel layer," while also disclosing that the capping layer may be MgO (see FIG. 9: 216, paragraph 0060 and paragraph 0058). However, Zhang does not explicitly disclose the capping layer and the tunnel barrier layer have a same composition, and a BAL positioned a fixed distance above the capping layer wherein the BAL is comprised of a material selected from the group consisting of hafnium and titanium.
Guo discloses the tunnel barrier layer comprises MgO (FIG. 4A: 14, see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo, including the specific material of the tunnel barrier to the teachings of Zhang. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a tunneling insulation layer.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Guo further discloses a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb boron during thermal anneal leading to better crystallinity and magnetic properties of the free layer (see paragraph 0048).
Guo further discloses a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb boron during thermal anneal leading to better crystallinity and magnetic properties of the free layer (see paragraph 0048).
The combination is silent in regards to molybdenum.
Jeong discloses a boron-absorption layer comprising molybdenum, and further that the molybdenum material is responsible for such absorption (see paragraph 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jeong to the teachings of the combination such that the BAL comprises Mo. The motivation to do so is that the selection of a known material (Mo) based on its suitability for its intended use (to absorb boron in a MRAM device) supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Applying the teachings of Guo and Jeong to the teachings of Zhang teaches the boron conduction layer positioned between the BAL and the capping layer, the BCL to separate the 
The combination is silent in regards to a material including at least one of hafnium or ruthenium. However, Zhang discloses that layer 26 is formed of a material that is capable of forming an in-lane magnet (see paragraph 0036) and can be a combination of various metals and materials in an alloy (see paragraph 0048).
Nakayama discloses an alloy including Ru for creating an in-plane magnet (see col. 5, line 10-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Nakayama, including the specific material including Ru, to the teachings of Zhang such that the BCL includes Ru. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material to be used to create an in-plane magnet in an MTJ. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 20, Zhang, as previously modified by Guo, discloses the fixed distance between the BAL and the capping layer is between 10 and 100 Angstroms (see paragraph 0040; the "fixed distance" corresponds to the thickness of the BCL as the BAL is disposed directly above 26 within the combination).
The range disclosed by Zhang overlaps Applicants claims a range of 10 – 50 Angstroms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Zhang to arrive at the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, Zhang discloses the BCL is magnetic (FIG. 1: 26, see paragraph 0048)
Regarding claim 23, Zhang disclose the BCL is an in-plane magnet (FIG. 1: 23, see paragraph 0036).
Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Nakayama reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819